As filed with the Securities and Exchange Commission on April 3 0, 2010 Registration No. 333- 166194 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SKYPEOPLE FRUIT JUICE, INC. (Exact name of registrant as specified in its charter) Florida 98-0222013 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) SkyPeople Fruit Juice, Inc. 16F, National Development Bank Tower
